REPUBLIQUE DU SENEGAL

CONVENTION MINIERE

POUR OR ET SUBSTANCES CONNEXES PASSEE EN APPLICATION
DE LA LOI 2003-36 DU 24 /11/ 2003 PORTANT CODE MINIER

ENTRE

LE GOUVERNEMENT DE LA REPUBLIQUE DU SENEGAL

ET

LA SOCIETE RANDGOLD RESOURCES LIMITED

PERIMETRE DE DALEMA

Page 2 sur 40

ENTRE

Le Gouvernement de la République du Sénégal ci-après dénommé l’Etat représenté par :

Maître Madické NIANG, Ministre chargé des mines

D’UNE PART

ET

La société Randgold Resources Limited, ayant son siège à La Motte Chambers St Helier
Jersey, ci-après dénommée “RANDGOLD” représentée par Mr Graham Patrick
SHUTTLEWORTH dûment autorisé,

D'AUTRE PART
Page 3 sur 40

Après avoir exposé que :

te

La société RANDGOLD, ayant son siège à La Motte Chambers St Helier Jersey a
déclaré posséder Les capacités techniques et financières nécessaires pour procéder
à des travaux de recherche et d'exploitation d’or et substances connexes ;

L'Etat étant en possession des droits miniers sur Le territoire national, RANDGOLD
souhaite sur une partie de ce territoire dénommée périmètre de DALEMA situé dans
la région de Tambacounda, procéder à des opérations de recherches intensives et,
en cas de découverte d’un gisement économiquement rentable, passer à son
développement et à son exploitation ;

Les objectifs de RANDGOLD sont conformes à la politique minière de l'Etat du
Sénégal qui tend à promouvoir La recherche et l'exploitation des réserves minières
du pays ;

Vu le règlement n° 18.2003/ CM/UEMOA portant adoption du Code minier
communautaire de l'UEMOA. Ceci correspond à La politique minière du
Gouvernement tendant à promouvoir la recherche et l'exploitation minière au
Sénégal ;

Vu La loi n°2003-36 du 24 novernbre 2003 portant Code minier ;
Vu le décret n° 2004-647 du 17 mai 2004 fixant les modalités d'application de la loi
portant Code minier ;

ILest convenu et arrêté entre les parties ce qui suit :

ARTICLE PREMIER: OBJET DE LA CONVENTION

1.1

1.2

L'objet de cette Convention est de régler de façon contractuelle, Les rapports entre
l'Etat et RANDGOLD pendant toute la durée des opérations minières. Elle couvre Les
périodes de recherches et d'exploitation.

La Convention définit Les conditions générales, juridiques, financières, fiscales,
économiques, administratives et sociales particulières dans lesquelles la société
RANDGOLD exercera ses activités minières pour la recherche et l'exploitation
éventuelle de l’or et des substances connexes à l’intérieur du périmètre du permis tel
que défini à l’article 3 ci-dessous et l'annexe A de La Convention.

La Convention détermine également les garanties et obligations essentielles
concernant, le cas échéant, la phase d'exploitation en cas de décision de passage à
celle-ci.

La phase de recherche comprend notamment une analyse sommaire de l’état initial
du site de recherche et de son environnement physique et humain, des travaux
géologiques, géophysiques, géochimiques, miniers, des analyses chimiques, des tests
métallurgiques et éventuellement une étude de faisabilité économique, ainsi que la
formulation d’un programme de développement et d’exploitation du gisement
1.3

Page 4 sur 40

économiquement rentable mis en évidence conformément aux engagements pris par
la société RANDGOLD.

La phase d'exploitation consiste en la mise en valeur et l’exploitation d’un gisement
en association avec l'état, conformément aux dispositions de la présente convention,
à condition que les résultats de l'étude de faisabilité soient positifs et qu’ils
démontrent que l'exploitation des minéralisations identifiées est économiquement
rentable,

ARTICLE 2: DESCRIPTION DU PROJET DE RECHERCHE.

Le projet de recherche ou d'exploitation est décrit dans Le programme de travaux annexé à
la présente convention (annexe B).

ARTICLE 3: DEFINITIONS

3.1

3.2

3.3

3.4

3.5

3.6

3.7

Dans le cadre de la présente convention et ses annexes, les termes et mots ci-après
signifient :

ANNEXE : Tout document annexé à La présente convention et portant des dispositions
particulières prévues par la convention. Leur valeur et portée juridiques sont
identiques à celles des autres dispositions de La Convention.

Sont considérés comme annexes à la présente convention et en constituant une partie
intégrante, Les documents ci-après :

ANNEXE A : Les limites de la zone du permis de recherche, du permis d’exploitation
ou de la concession minière ;

ANNEXE B : Programme de travaux de recherche et de dépenses ou du projet
d’exploitation minière ;

ANNEXE C : Programme de dépenses sur la zone du permis de recherche, du permis
d’exploitation ou de la concession minière ;

ANNEXE D : Modèle d’une étude de faisabilité ;

ANNEXE E : Pouvoir du signataire.

Administration des Mines : Le(s) service(s) de l'Etat, compris dans l’organisation du
Ministère chargé des Mines pour la mise en œuvre de la politique minière, notamment
le suivi et Le contrôle des opérations minières.

Budget : L'estimation détaillée du coût des opérations minières prévues dans le
programme annuel de travaux.

Code minier : La loi n°2003-36 du 24 novembre 2003 portant Code minier de la
République du Sénégal.

Concession : La zone d’exploitation minière pour un ou plusieurs gisements d’or et
de substances connexes commercialement exploitables, accordée par L'Etat à
RANDGOLD.
3.8

3.9

3.14

3.15

3.16

3.20

3.21

Page 5 sur 40

Convention : La présente Convention et ses annexes ainsi que toutes les dispositions
modificatives qui leur sont apportées par avenant par Les Parties d’un commun accord
selon Les dispositions de l’article 34 de La présente Convention.

Date de première production: Date à laquelle une mine atteint une période
continue de production notifiée au Ministre chargé des Mines ou de la date de
première exploitation à des fins commerciales.

Directeur : Le Directeur des Mines et de La Géologie ou son représentant dûment
désigné

DMG : La Direction des Mines et de La Géologie

Etat : République du Sénégal.

Etude de faisabilité : Une étude relative à La mise en valeur d’un gisement ou de
toute partie d’un gisement afin de l’exploiter et de le mettre en production en
décrivant la mise en valeur proposée, les techniques à utiliser, Le rythme de
production, les calendriers et Le coût estimatif relatif à La construction de la mine et
des installations et à la conduite des opérations de développement et d'exploitation
avec parfois des modifications proposées par l’Opérateur sous La direction et le
contrôle du Conseil d'Administration de la société d'Exploitation.

Etude d’impact sur l’environnement : Une étude qui est destinée à exposer
systématiquement Les conséquences négatives ou positives d’un projet, d’un
programme ou d’une activité, à court, moyen et long terme, sur Les milieux naturel
et humain.

Exploitation minière : L'ensemble des travaux préparatoire, d'extraction, de
transport, d’analyse et de traitement, effectués sur un gisement donné, pour
transformer les substances minérales en produits commercialisables et / ou
utilisables.

Filiale désignée : société affiliée qui est une des parties dans La société
d'exploitation.

Fournisseur : Toute personne physique ou morale qui se limite à livrer des biens et
services au titulaire d’un titre minier sans accomplir un acte de production ou de
prestation de services se rattachant aux activités principales du titulaire du titre
minier.

Gisement : Tout gîte naturel de substances minérales exploitables dans les conditions
économiques du moment.

Gîte : Toute concentration naturelle de minéraux dans une zone déterminée de la
lithosphère.

Haldes : Matériaux constituants les stériles du minerai pouvant être destinés à
d’autres utilisations valorisant ces ressources ;

Immeubles : Outre les bâtiments, sont considérés comme immeubles, les machines,
les équipements et les matériels fixes utilisés pour l'exploitation des gisements ou
pour Le stockage ou le transport de produits bruts ;
<<

3.22

3.23

3.24

a)

b)

c)

d)

3.25

3.26

3.27

3.28

3.29

3.30

Page 6 sur 40

Liste minière : L'ensemble des biens d'équipement conformément à La nomenclature
du Tarif Extérieur commun au sein de l’Union Economique et Monétaire Ouest
Africaine (UEMOA), objet du traité de l’UEMOA, normalement utilisés dans les
activités minières et pour lesquels Les droits et taxes à l'importation sont suspendus
ou modérés.

Législation minière : Elle est constituée par La loi n°2003-36 du 24 novembre 2003
portant Code minier de la République du Sénégal et les décrets pris pour son
application notamment le décret n° 2004 - 647 du 17 mai 2004 et toutes les
dispositions législatives et réglementaires susceptibles de s'appliquer aux activités
minières.

Mines :

tous puits, fosses, mines à ciel ouvert, galeries, sous souterraines, ouvrages
superficiels ou souterrains, réalisés ou construits, après l'octroi d’un permis
d’exploitation ou de concession minière à une société d’exploitation et à minerai est
enlevé ou extrait par tous procédés, en quantités supérieures à celles nécessaires
pour l’échantillonnage, les analyses ou l'évaluation ;

toutes installations pour le traitement, La transformation, Le stockage et Le transport
du minerai et des roches stériles, y compris les résidus ;

outillages, équipements, machines, bâtiments, installations et améliorations pour
l'exploitation, Le traitement, la manutention et le transport du minerai et des roches
stériles et des matériels ;

habitations, bureaux, routes, pistes d’atterrissage, lignes électriques, installations de
production d'électricité, installations d’évaporation, de séchage et de réfrigération,
canalisations, réserves d’eau, chemins de fer et autres infrastructures.

Ministre : Le Ministre chargé des mines ou son représentant dûment désigné.

Minerai : Masse rocheuse recelant une concentration de minéraux d’or et substances
minérales connexes suffisante pour justifier une exploitation.

Métaux ferreux et métaux non ferreux, non précieux : Regroupent Les métaux de
base, notamment Le plomb, le zinc, le cuivre, Le fer, L’aluminium, Le chrome.

Métaux précieux : L'or, l'argent, ainsi que le platine et Les platinoïdes, notamment
l'iridium, l’osmium, Le palladium, Le rhodium et Le ruthénium, à l’état brut ainsi que
tout concentré, résidu ou amalgame qui contient de tels métaux.

Meubles : Outre Les actions et Les intérêts dans une société ou une entreprise, sont
considérés meubles, les matières extraites, Les approvisionnements et autres objets
mobiliers.

Opération minière : Toute activité de prospection, de recherche, d'évaluation de
développement, d’exploitation de traitement ou de transport, de substances
connexes.
3.31

3.40

3.41

3.43

Page 7 sur 40

Parties : soit l'Etat, soit la société RANDGOLD selon le contexte. En phase
d'exploitation, Parties et Partie comprendrons également La où Les sociétés
d'Exploitation.

Partie : Soit Etat, soit La société RANDGOLD selon Le contexte.
Périmètre du permis : La zone décrite à l’annexe À de La présente Convention.

Permis de recherche : Le droit exclusif de rechercher de l'or .et des substances
connexes délivré par le Ministère chargé des Mines par arrêté à La société RANDGOLD
dans la zone de DALEMA et dont Le périmètre initial est défini dans l'annexe « À » de
la présente Convention.

Permis d’exploitation : Un titre minier délivré par l'autorité compétente selon les
dispositions légales et réglementaires en vigueur.

Programme de travaux et de dépenses : Signifie une description détaillée des
travaux et des coûts de recherche à entreprendre par RANDGOLD telle que définie à
Vannexe B de la présente Convention.

Produits : Tout minerai d’or et substances connexes exploités commercialement dans
le cadre de la présente Convention.

Pierres précieuses : Le diamant, Le rubis, le saphir, le béryl, l’émeraude, l’aigue-
marine notamment.

Pierres semi-précieuses : Toutes pierres pouvant être utilisées en joaillerie autres
que Les pierres précieuses notamment, les opales précieuses, Le zircon, Les grenats,
les topazes et les jades.

Redevance minière : Redevance proportionnelle due sur la production des
substances minérales extraites.

Société d’exploitation : Personne morale de droit sénégalais créée en vue de
l'exploitation d’un gisement situé à l’intérieur du Périmètre du Permis de Recherche.

Sous-traitant : Toute personne physique ou morale exécutant un travail qui s'inscrit
dans le cadre des activités principales du titulaire du titre minier. Il s’agit
notamment :

des travaux de géologie, de géophysique, de géochimie et de sondage pour la
prospection, la recherche et L'exploitation ;

de la construction des infrastructures industrielles, administratives et socioculturelles
(voies, usines, bureaux, cités minières, supermarchés, économats, établissements
socioculturels, sanitaires et scolaires, de loisirs et d’approvisionnement en eau et
électricité) ;

des travaux d'extraction minière, de transport et de stockage des matériaux et de
traitement de minerais ;

Substances minérales : Toute substance naturelle amorphe ou cristalline, solide,
liquide ou gazeuse provenant du sous-sol ou du sol qui, sans traitement ou après
traitement, est utilisable comme matière première de l’industrie ou de l’artisanat,
J

3.44

3.45

3.46

3.47

Page 8 sur 40

comme matériau de construction ou d’empierrement ou de viabilité, comme
amendement des terres ou comme source d’énergie.

Terril ou terri : Amoncellement, tas ou emplacement destiné à recevoir Les stériles
extraits de la mine ou de la carrière ou des installations de traitement, ainsi que Les
matériaux rocheux ou terreux provenant des morts-terrains.

Titre minier : Autorisation, permis ou concession ayant trait à La prospection, à la
recherche et à l'exploitation de substances minérales et conférant des droits
immobiliers.

Valeur carreau mine : La différence entre Le prix de vente et le total des frais
supportés par La substance minérale entre Le carreau de La mine et le point de
livraison.

Valeur marchande : Prix des produits vendus sur Le marché ou calculé en référence
au cours marchand en vigueur au moment de la transaction sans aucune déduction de
frais.

DE RECHERCHE MINIERE

ARTICLE _4: DELIVRANCE DU PERMIS DE RECHERCHE

4.1

4.2

4.3

4.4

L'Etat s'engage à octroyer à RANDGOLD un permis exclusif de recherche d’or et de
substances connexes valables pour Le périmètre dont les limites et la superficie sont
spécifiées à l’annexe « À » de La présente Convention.

Le permis de recherche est attribué pour une durée de trois (03) ans par arrêté du
Ministre chargé des mines à compter de la date de sa signature. Il est renouvelable
pour des périodes consécutives n’excédant pas trois (03) ans chacune, à condition
que RANDGOLD ait satisfait à ses engagements de travaux et de dépenses.

Le permis de recherche confère à RANDGOLD dans Les limites de son périmètre en
surface et indéfiniment en profondeur, le droit exclusif de prospection et de
recherche pour les substances minérales accordées et un permis d'exploitation ou
une concession minière d’un gisement commercialement exploitable à l’intérieur du
périmètre de recherche.

Au cas où une demande de renouvellement, d’extension ou de transformation du
permis de recherche est sollicitée conformément aux dispositions du Code minier, La
validité dudit permis est prorogée, de plein droit, tant qu’il n’a pas été statué sur
ladite demande. Toutefois, cette prorogation ne s'applique qu’à la partie du
périmètre du permis de recherche visée dans La demande.

En cas de non passage à un permis d'exploitation, Les terrains couverts par Le permis
de recherche sont libérés de tous droits en résultant.

Le titulaire du permis de recherche peut solliciter auprès du Ministre chargé des
mines, dans Le cadre d’un gisement dont le caractère non commercial est approuvé
et reconnu par l'Etat, l'octroi d'une période de rétention qui ne peut excéder deux
(02) ans. À l'issue de la période de rétention de en cas de non exploitation, Le
titulaire du permis de recherche perd tous ses droits y afférents.
4.5

Page 9 sur 40

Le permis ne peut être retiré que pour juste motif par arrêté du Ministre et après
mise en demeure non suivi d’effet, dans un délai de 2 mois après sa réception par
RANDGOLD, et dans Les conditions fixées à l’article 22 du Code minier.

ARTICLE 5: OBLIGATIONS ATTACHEES AU PERMIS DE RECHERCHE

5.1

5.2

Avant la délivrance du permis de recherche, RANDGOLD devra accomplir toutes Les
formalités exigées par Le Code minier et ses textes d’application.

Le titulaire d’un permis de recherche est soumis notamment aux obligations
suivantes :

déclarer préalablement au Ministre chargé des mines toute décision de démarrage ou
de fermeture de travaux de recherche ;

exécuter, pendant la période initiale et Le cas échéant pendant chaque période de
renouvellement et de prorogation du permis de recherche, Le programme annuel de
travaux de recherche approuvé par Le Ministre chargé des mines ;

dépenser pour Le programme des travaux conformément à son engagement ;

informer régulièrement l'Administration des mines des travaux effectués et des
résultats obtenus et notifier au Ministre chargé des mines toutes découvertes de
gisements de substances minérales ;

effectuer dans les meilleurs délais en cas de découverte permettant de présumer de
l'existence d’un gisement exploitable, les travaux d'évaluation et établir, en cas de
besoin, sous sa propre responsabilité, Le caractère commercial où non commercial de
ladite découverte ;

solliciter l'octroi d’un permis d'exploitation ou d’un permis minière tel que
l'existence d’un gisement commercialement exploitable est établie ;

soumettre à l'approbation du Ministre chargé des mines tous contrats, accords,
conventions, protocoles ou tout autre document par lequel il promet de confier,
partiellement ou totalement, les droits et obligations résultant du permis de
recherche.

ARTICLE 6: ENGAGEMENTS DE RANDGOLD PENDANT LA PHASE DE RECHERCHE

6.1

6.2

6.3

Pendant la période de validité du permis de recherche, RANDGOLD réalisera Le
programme de travaux et dépenses définis respectivement aux annexes B et C de la
présente Convention.

RANDGOLD reste seule responsable de la définition de l’exécution et du financement
dudit programme.

Toute modification importante du programme de travaux de recherches et des
dépenses prévus à l’annexe B et à l’annexe C requiert une justification de La part de
RANDGOLD et l’approbation du Ministère chargé des mines, laquelle ne saurait être
refusée sans motif valable,

Le programme de travaux de recherche ainsi que toute modification conformément à
l'article 6.2 ci-dessus et l’article 6.8 ci-après sera réalisé selon un programme annuel
6.4

6.5

6.6

6.7

6.8

6.9

6.10

6.12

Page 10 sur 40

des travaux détaillé et un budget annuel de dépenses élaborés par RANDGOLD et
approuvé par Le Ministre chargé des mines.

Le programme d’exécution annuel des travaux ainsi que le budget annuel des
dépenses seront soumis au Ministre chargé des Mines pour approbation, laquelle ne
sera refusée sans motif valable.

RANDGOLD aura le droit d’arrêter Les travaux de recherche dans n'importe quelle
zone du périmètre avant l’expiration du permis de recherche si, à son avis, et au vu
des résultats obtenus, la continuation des travaux ne lui paraît pas justifiée sous
réserve d’un préavis d’un mois adressé au Ministre.

En cas d’arrêt définitif par RANDGOLD des travaux de recherches dans le périmètre
du permis de recherche et après l'avoir notifié par écrit au Ministre chargé des
mines, les dispositions de la présente Convention se rapportant au permis de
recherche deviennent caduques à condition que RANDGOLD ait respecté ses
obligations conformément à l’article 21 du code minier et à ses engagements.
Relativement à ce permis de recherche RANDGOLD remettra à L'Etat un rapport final
ainsi que tout autre document conformément à l’article 116 du décret d'application
du code minier.

Au cas où RANDGOLD serait d’avis sur la base de données recueillies pendant Les
travaux de recherche et exposées dans les rapports techniques communiqués au
Ministre chargé des mines, qu’il existe une minéralisation satisfaisante, RANDGOLD
s'engage à effectuer à ses frais et sous sa responsabilité une étude de faisabilité
conforme aux normes de l’industrie minière et des institutions financières.

Toute découverte d’un gisement dont le caractère commercial est attesté par une
étude de faisabilité, donne à RANDGOLD un droit exclusif, en cas de demande avant
expiration du permis de recherche, à l'octroi d’un permis d’exploitation ou d'une
concession minière portant sur le périmètre de ladite découverte. Dans ce cas,
RANDGOLD est réputée avoir satisfait à toutes ses obligations de travaux et de
dépenses visés à l’article 6.20 de la présente convention, conformément à l’article 19
du code minier.

Si RANDGOLD décide, suite à une recommandation dans la dite étude de faisabilité de
ne pas procéder à l’exploitation de la minéralisation pour des raisons autres que
celles exprimées à l’article 4.4 de la présente convention, l’Etat pourra librement,
seul ou en association, décider d’exploiter librement cette minéralisation.

Si, au cours des travaux de recherche dans Le périmètre du permis de recherche
RANDGOLD découvrait des indices de substances minérales autres que celles octroyés,
elle doit en informer sans délai le Ministre chargé des mines. Cette information fera
Uobjet d’un rapport exposant toutes Les informations liées à ces indices.

Au cas où RANDGOLD désire obtenir un titre de recherche pour lesdites substances
minérales, Les parties entrent en négociation pour définir Les termes et Les conditions
nécessaires pour l'octroi du permis de recherche et éventuellement l'exploitation de
ces substances.

La société RANDGOLD fournira à ses frais Les rapports prévus par la réglementation
minière.
6.13

6.14

6.15

6.16

6.17

6.19

Page 11 sur 40

RANDGOLD accepte de faire effectuer au Sénégal, dans Les limites du possible Les
analyses des échantillons prélevés, à condition que Les installations, le
fonctionnement et les prestations des laboratoires locaux (Groupe des Laboratoires
de la DMG) soient satisfaisants et compétitifs. Dans le cas contraire, La société
RANDGOLD sera autorisée, sur justificatifs valables, à effectuer des analyses en
dehors du Sénégal. Les résultats des analyses seront communiqués à La DMG.

Dans les trois (03) mois suivant l’entrée en vigueur de la présente convention,
RANDGOLD est tenue d’ouvrir un bureau à Dakar pour la durée des travaux de
recherche.

RANDGOLD désignera un représentant au Sénégal muni de pouvoirs suffisants pour
décider de toute question relative aux travaux de recherche.

Dans Le mois qui suit l’octroi du permis de recherche RANDGOLD fournira au Ministre
chargé des mines une attestation certifiant l'ouverture d’un compte bancaire au
Sénégal pour les transactions nécessaires à la réalisation de ses opérations minières.

La Direction des Mines et de la Géologie sera représentée aux travaux d'exécution
prévus dans les programmes annuels de recherche de RANDGOLD. Elle assurera un
travail de suivi et de contrôle des activités du terrain, à La charge de RANDGOLD.

RANDGOLD reste seule responsable techniquement et financièrement de l'orientation
de la conduite et de la gestion du programme de travaux de recherche agréés.

Les travaux de recherche seront exécutés par RANDGOLD qui embauchera librement
le personnel nécessaire à leur réalisation, sous réserve des dispositions de l’article
32.2 ci-après de La présente Convention.

L'utilisation de sous-traitants dans l’exécution du projet sera soumise à l'approbation
préalable du Ministre chargé des mines qui ne pourra être refusée sans motif valable.
Dans le cadre de la réalisation des programmes de travaux, Les sous-traitants de
RANDGOLD seront sous La responsabilité de RANDGOLD.

Dépenses de recherche

6.20

6.21

:

Sous réserve de l’article 6.6 ci-dessus, RANDGOLD s’engage à dépenser pendant la
première période de validité du permis de recherche un montant minimal prévu à
Uannexe C pour les travaux de recherche prévus dans l'annexe B dans le périmètre
octroyé.

Dans le calcul de dépenses visées à l’article 6.20 seront pris en considération :

Les traitements, les salaires et Les frais divers relatifs aux personnels effectivement
engagés aux travaux de recherche au Sénégal ;

l'amortissement du matériel effectivement utilisé dans le cadre des travaux de
recherche pour la période correspondant à Leur utilisation ;

les dépenses engagées au Sénégal dans le cadre de travaux de recherche proprement
dits sur le périmètre du permis de recherche, y compris Les frais encourus à
l'étranger relatifs à l’établissement de programmes de travaux, essais, analyses,
études, formation ;
6.22

6.23

Page 12 sur 40

les frais relatifs aux sous-traitants dûment approuvés par le Ministre chargé des
mines;

les frais généraux de RANDGOLD encourus au Sénégal dans le cadre de l’exécution du
programme de travaux de recherche agréés ;

les frais de siège de RANDGOLD encourus dans Le cadre de l'exécution du programme
de travaux de recherche agréés et dans la limite du taux fixé par Le Code Général des
Impôts ;

les dotations au titre des contributions sur La base d’un protocole d’accord qui sera
conclu avec le Ministre chargé des mines, à La formation et au perfectionnement des
sénégalais chargés du secteur minier sénégalais.

En vue de la vérification de ces dépenses, RANDGOLD doit tenir une comptabilité
régulière des dépenses engagées au titre des opérations minières de façon à
permettre une discrimination des dépenses de recherche de celles d'administration.

Le montant total des investissements de recherche que RANDGOLD aura engagé au
jour de la constitution d’une société d’exploitation pour l’exploitation de tout ou
partie du périmètre du permis de recherche sera actualisé à cette dernière date
conformément aux dispositions fiscales en la matière et avec l'accord du Ministre
chargé des Finances.

ARTICLE 7: MESURES SOCIALES

7.1

722)

7.3

7.4

RANDGOLD favorisera la création et l'offre d'emplois en direction des communautés
locales afin de donner au projet un impact social positif.

RANDGOLD s’efforcera également à favoriser le transfert de connaissance et de
technologie au profit du personnel sénégalais affecté aux opérations minières, par la
mise en œuvre de prograrnmes de formation adapté.

RANDGOLD, en concertation avec les autorités et élus locaux s’attachera à
développer, dans La mesure du possible, d’autres opportunités d'amélioration de
l'environnement social des populations vivant dans La zone du périmètre de
recherche.

RANDGOLD contribuera, sur la base d’un protocole d’accord qui sera conclu avec Le
ministre chargé des mines à la formation et au perfectionnement des sénégalais
charges du secteur, à la promotion minière et à l'appui logistique aux services
techniques.

ARTICLE 8: ENGAGEMENTS EN MATIERE DE PROTECTION DE L'ENVIRONNEMENT

8.1

a)

b)

c)

RANDGOLD et la Société d'Exploitation s'engagent à :

préserver pendant toute la durée de la Convention, l’environnement et les
infrastructures publiques affectés à leur usage ;

remettre les infrastructures ayant subis un dommage en état normal d’utilisation aux
normes généralement acceptées dans l’industrie minière ;

réhabiliter et restaurer l’environnement, suite aux dommages causés ;

8.2

Page 13 sur 40

d) se conformer en tout point à la législation en vigueur relative aux matières
dangereuses et notamment la Convention de Bâle relative aux déchets toxiques.

RANDGOLD et La Société d'Exploitation s'engagent au fur et à mesure de l’évolution
des travaux de recherche et d’exploitation à réhabiliter Les terrains exploités.

ATICLE 9: DROITS ET AVANTAGES ACCORDES PENDANT LA PHASE DE RECHERCHE

9.1

9.2

9n3

Pendant la durée de la phase de recherche, aucune modification unilatérale ne
pourra être apportée aux règles d’assiette, de perception et de tarification,
RANDGOLD ne pourra être assujettie aux impôts, taxes, redevances, prélèvements,
droits, contributions et toutes autres charges dont la création interviendrait après La
signature de la présente Convention.

Dans le cadre de la réalisation des programmes de travaux, les sous-traitants de
RANDGOLD ayant obtenu l’approbation du Ministre chargé des mines conformément à
l'article 6.20 de La présente Convention, pourront bénéficier de l'exonération des
droits et taxes de douanes pour les réalisations de leurs prestations.

Tout sous-traitant qui fournira à la société RANDGOLD des prestations de services
pour une durée de plus d’un (01) an est tenu de créer une société conformément à la
réglementation en vigueur.

ARTICLE 10: EXONERATIONS FISCALES

Le titulaire de permis de recherche de substances minérales bénéficie dans Le cadre de ses
opérations de recherche pendant toute la durée de sa validité et de ses renouvellements
éventuels, d'un régime d’exonération totale d’impôts, et de taxes de toute nature.

ARTICLE 11 : EXONERATIONS DOUANIERES

11.

1 RANDGOLD est exonéré de tous droits et taxes de douanes, y compris la taxe sur La
valeur ajoutée (TVA), et Le prélèvement du Conseil Sénégalais des Chargeurs (COSEC)
et autres taxes de toutes natures, à l'exception de la Redevance Statistique de
UUEMOA, sauf lorsque cette exonération est spécifiquement prévue dans le cadre
d’un accord de financement extérieur.

Cette exonération porte sur :

- les matériels, matériaux, fournitures, machines, engins et équipements, véhicules
utilitaires inclus dans le programme agréé, ainsi que les pièces de rechange et les
produits et matières consommables ni produits, ni fabriqués au Sénégal, destinés de
manière spécifique et définitivement aux opérations de recherche minière et dont
L'importation est indispensable à la réalisation du programme de recherche ;

- Les carburants et lubrifiants alimentant les installations fixes, matériels de forage,
machines et autres équipements destinés aux opérations de recherche sur le permis
octroyé ;

- les produits pétroliers servant à produire de l’énergie utilisée dans la réalisation du
programme de recherche ;
Page 14 sur 40

les parties et pièces détachées destinées aux machines et équipements reconnus
destinés de façon spécifique à La réalisation du programme de recherche agréé.

Les sociétés sous-traitantes, y compris les sociétés de géo service, telles que les
sociétés de forage, de géophysique, d’analyses et de tests chimiques intervenant
dans la réalisation du programme de travaux de recherche minière agréé, ayant reçu
l'approbation du Ministre chargé des mines, bénéficient de l'exonération des droits et
taxes de douane pour la réalisation de leurs prestations.

ARTICLE 12 : REGIME DE L’ADMISSION TEMPORAIRE

12.1

12.2

12.3

12.4

12.5

Sur simple présentation certifiée conforme d’un permis de recherche, les matériels,
matériaux, fournitures, machines, équipements et véhicules utilitaires destinés
directement aux opérations de recherche minière ainsi que Les machines et véhicules
de chantier pouvant être réexportés ou cédés après utilisation, bénéficient de
Uadmission temporaire spéciale (ATS).

En cas de mise à la consommation en suite d'admission temporaire spéciale (ATS), Les
droits et taxes exigibles sont ceux en vigueur à la date du dépôt de La déclaration en
détail de mise à La consommation, applicable à la valeur vénale réelle des produits à
cette même date.

Conformément aux dispositions du Code des douanes et aux textes pris pour son
application, durant les six (06) mois suivant son établissement au Sénégal, le
personnel étranger employé par le titulaire d’un titre minier, résidant au Sénégal,
bénéficie, également, de La franchise de droit de taxes grevant l'importation de leurs
objets et effets personnels dans Les limites des besoins familiaux. Dans tous les cas,
un seul véhicule automobile peut être importé dans ce cadre de famille.

Pour le bénéfice de la franchise des droits et taxes visé aux articles précédents, les
bénéficiaires devront déposer une attestation administrative visée par Le Ministre.

Les bénéficiaires des régimes douaniers définis ci-dessus sont soumis à toutes Les
mesures de contrôle et de surveillance édictées par l'administration des douanes
conformément à la réglementation en vigueur.

ARTICLE 13 : STABILISATION DES REGIMES FISCAUX ET DOUANIERS

Tout titulaire de titre minier de recherche ou d’exploitation bénéficie des conditions
suivantes :

la stabilisation du régime fiscal et douanier durant toute la période de validité de
leurs titres miniers. Cette stabilisation est effective à compter de la date de
notification d'octroi du titre minier. À ce titre Le régime fiscal et douanier attaché à
l'octroi d’un permis de recherche ne peut être remis en question au moment de
l'octroi du permis d'exploitation. Toutefois, le titulaire d’un permis de recherche
peut négocier avec l'Etat avant l'octroi du titre minier d'exploitation, Le régime
fiscal et douanier afin de l'adapter aux conditions au moment de l'exploitation ;

pendant toute la période de validité d’une convention minière, Les modifications
apportées aux règles d’assiette, de perception et de tarification des impôts, taxes et
redevances susvisés sont inopposables au titulaire du titre minier sauf à la demande
Page 15 sur 40

du titulaire du titre minier adressée au Ministre chargé des Mines à condition qu’il
adopte Les nouvelles dispositions dans leur totalité.

ARTICLE 14 : REGLEMENTATION DES CHANGES

14.1

14.2

Sous réserve de l’article 13, les titulaires de titres miniers accordés en vertu des
dispositions du Code minier, sont soumis à la réglementation des changes en vigueur
sur Le territoire de La République du Sénégal.

A ce titre, et sous réserve du respect des obligations qui leur incombent, notamment
en matière de réglementation des changes, ils peuvent :

encaisser au Sénégal tous fonds acquis ou empruntés à l'étranger, y compris les
recettes des ventes de leur quotte part de production ;

transférer à l'étranger les dividendes et produits des capitaux investis ainsi que Le
produit de La liquidation ou de la réalisation de leurs avoirs ;

transférer à l'étranger Les fonds destinés au remboursement des dettes contractées à
l'extérieur en capital et intérêts ; au paiement des fournisseurs étrangers de biens et
services nécessaires à la conduite des opérations minières ;

importer tous Les fonds acquis ou empruntés à l'étranger nécessaires à l'exécution
des opérations minières.

ILest garanti au personnel étranger résidant au Sénégal, employé par tout titulaire de
titre minier, La libre conversion et Le libre transfert de tout ou partie des ses
économies sur salaire, sous réserve de l’acquittement des impôts et cotisations
diverses, conformément à la réglementation des changes.

ARTICLE _15 : OUVERTURE DE COMPTE BANCAIRE EN DEVISES

Conformément aux dispositions de la réglementation des changes en vigueur, La société …
peut être autorisée à ouvrir au Sénégal un compte étranger en devises pour les transactions
nécessaires à la réalisation des opérations minières.

ARTICLE _16 : LIBRE IMPORTATION ET LIBRE EXPORTATION

16.1

16.2

Sous réserve de la réglementation des changes et des dispositions du Code minier, Le
titulaire d’un titre minier peut librement :

importer, sans règlement financier, le matériel destiné aux opérations minières ;
importer au Sénégal Les biens et services nécessaires à ses activités ;

exporter les substances minérales extraites, leurs concentrés, dérivés primaires et
tout autre dérivé après avoir effectué toutes les formalités légales et réglementaires
d'exportation de ces substances.

Dans le cadre de la réalisation du programme de travaux de recherche agréé,

RANDGOLD sera libre de transférer sous réserve de l’article 6.13 hors du Sénégal tout
échantillon y compris des échantillons volumineux destinés aux tests métallurgiques.
+

Page 16 sur 40

TITRE Ill ; PHASE D'EXPLOITATION

ARTICLE 17 : DELIVRANCE DE TITRE MINIER D'EXPLOITATION

17.1

17.2

17.3

17.4

17.5

17.6

17,7

17.8

Toute découverte d’un gisement par RANDGOLD lui confère, en cas de demande
avant expiration du permis de recherche, Le droit exclusif à l'octroi d’un permis
d'exploitation ou d'une concession minière portant sur le périmètre du gisement.
Cependant, bien que l'octroi de la concession minière ou du permis d'exploitation
entraîne l'annulation du permis de recherche à l’intérieur du périmètre pour lequel
la concession ou le permis d’exploitation a été octroyé (e), il subsiste jusqu’à son
expiration dans Les autres zones non couvertes par la concession minière ou Le permis
d'exploitation.

La présente Convention traite le cas d’un titre d’exploitation issu éventuellement
d’un permis de recherche.

Le permis d'exploitation est accordé par décret, pour une période n’excédant pas
cinq (05) ans renouvelable.

La concession minière est accordée pour une période minimum de cinq (05) ans et
n'excédant pas vingt cinq (25) ans renouvelable, Ce décret vaut déclaration d’utilité
publique pour l'exécution des travaux entrant dans Le cadre de La concession minière.

La concession minière est attribuée conformément aux dispositions réglementaires,
pour des gisements attestés par l'importance des réserves prouvées mises en
évidence dans une étude de faisabilité et dont Le développement et l'exploitation
nécessitent de gros investissements.

Les conditions de délivrance d’un titre minier d'exploitation sont précisées dans Le
décret d’application du Code Minier.

L'Etat s'engage à accorder un titre minier d'exploitation à RANDGOLD dans les
meilleurs délais dès réception de La demande de titre minier d'exploitation faite par
RANDGOLD.

Le permis d’exploitation ou la concession minière confère à RANDGOLD dans les
limites de son périmètre et indéfiniment en profondeur, Le droit d'exploitation et de
libre disposition des substances minérales définies à l’article 1 de la présente
Convention.

ARTICLE 18 : SOCIETE D'EXPLOITATION

18.1

18.2

La filiale désignée de RANDGOLD et l'Etat créeront conformément à la législation en
vigueur en la matière en République du Sénégal une société d’exploitation de droit
sénégalais.

Par dérogation à l’article 18.1 ci-dessus, il est précisé que l'exploitation d’un
nouveau gisement dans le périmètre du permis de recherche octroyé pourrait, avec
accord des parties, se faire dans Le cadre d’une société d’exploitation existante et
selon des conditions définies par négociations.
18.3

Page 17 sur 40

Dés La constitution de La société d'exploitation celle-ci se substituera à RANDGOLD en
ce qui concerne les garanties, droits et obligations résultant de la présente
Convention.

ARTICLE 19 : OBJET DE LA SOCIETE D'EXPLOITATION

19.1

19.2

19.3

L'objet de la société d’exploitation sera la mise en valeur et l'exploitation, selon Les
règles de l’art, d’un ou plusieurs gisements de substances minérales à l’intérieur de
la concession ou du permis d’exploitation octroyé selon Le programme défini dans
l'étude de faisabilité.

L'exploitation comprend notamment l’ensemble des travaux de préparation,
d'extraction, de transport, de traitement, d’analyses, de transformation et de
commercialisation des substances minérales pour lesquelles Le permis d'exploitation
ou la concession minière a été attribué (e).

La société d’exploitation pourra conformément à la réglementation en vigueur en la
matière procéder à toutes les actions et transactions requises et utiles pour La mise
en valeur et l'exploitation rationnelle du ou des gisements situés à l’intérieur du
permis d'exploitation ou de la concession minière octroyé (e).

ARTICLE 20 : ORGANISATION DE LA SOCIETE D'EXPLOITATION

20.1

L'accord d’actionnaires conclu entre l'Etat et RANDGOLD ou Le cas échéant la filiale
désignée, fixera notamment Les termes et Les conditions de constitution et de gestion
de la société d'exploitation. Tous les avantages, garanties et obligations relatifs au
permis d’exploitation ou la concession minière fixés dans La présente Convention ne
seront pas remis en cause dans l’accord d'actionnaires.

20.2 La société d'exploitation sera régie par Les dispositions réglementaires en vigueur au

20.3

20.4

20.5

20.6

Sénégal en la matière.

La société d'exploitation est dirigée par un Conseil d'Administration qui est
responsable de la réalisation de l’objet social. Le Conseil d’Administration est
composé d’une représentation des Parties en proportion de leurs participations au
capital social de la société d’exploitation.

Dès l'octroi du titre minier d'exploitation, La société RANDGOLD titulaire du permis
de recherche cédera immédiatement et à titre gratuit ledit titre minier
d’exploitation à La société d’exploitation créée à cet effet.

Cependant, RANDGOLD restera titulaire du permis de recherche résiduel,
conformément aux dispositions du Code minier, afin d’être à même de poursuivre le
cas échéant les travaux de recherche sur Le reste du périmètre et conformément aux
dispositions de la présente Convention.

Dès l’octroi du permis d'exploitation ou de La concession minière, La société débutera
les travaux de mise en valeur du gisement et de construction de la mine avec
diligence et dans les règles de l’art.
Page 18 sur 40

ARTICLE 21 : PARTICIPATION DES PARTIES

21.1

21.4

21.5

21.6

a)

b)

e]

d)

e)

Le capital social de La société d’exploitation est fixé d’un commun accord entre
l'Etat et La société RANDGOLD. IL sera constitué par des apports en numéraire et/ou
des apports en nature.

La participation gratuite de l'Etat au capital social de la société d’exploitation est
fixée à dix pour cent (10 %). Par conséquent, la filiale désignée s’engage à financer,
en plus de sa participation au capital social de société d’exploitation, la participation
gratuite de l'Etat.

L'Etat n'aura aucune obligation, en vertu de son pourcentage de participation
gratuite au capital.

L'Etat à le droit en sus des 10% d’actions gratuites de se réserver pour lui ou le
secteur privé national, une participation onéreuse au capital social de la société
d'exploitation au maximum égale à vingt cinq pour cent (25%).

ILest garanti à RANDGOLD la possession de 65% au minimum au capital de la société
d'exploitation.

En cas d'augmentation du capital de la société d'exploitation intervenant à n'importe
quel moment de la vie de La mine, l'Etat se réservera, en sus des dix pour cent (10
%) d’actions nouvelles gratuites, Le droit d'acquérir à titre onéreux, pour Lui ou Le
secteur privé national vingt cinq pour cent (25%) d’actions nouvelles, de telle sorte
que la part sociale puisse être modifier du fait de l'augmentation du capital.

L'achat des actions de la société d’exploitation à acquérir selon la clause 21.4 ci-
dessus, sera déterminé dans les conditions ci-après :

L'évaluation de la valeur des actions doit être juste et acceptable pour RANDGOLD.
Le prix d’achat de toute action sera basé sur une évaluation indépendante du capital
du projet par un cabinet d'expertise comptable internationalement reconnu ou par
une banque d’investissement avec une expérience appropriée dans l’évaluation des
projets miniers. L'expert évaluateur indépendant sera désigné par la société
RANDGOLD et soumis à l'agrément du ministre qui ne sera être refusé sans motif
valable. Cet agrément doit intervenir dans un délai de 21 jours à partir de la saisine.

Tout acheteur proposé aura 30 jours pour payer Le prix des actions à compter de la
date à laquelle la société RANDGOLD fournira à l'acheteur le rapport final de
l'évaluation indépendante et approuvé par L'Etat.

Simultanément et conditionnellement avec Le payement des actions et préalablement
à l'octroi de ces actions, il sera demandé à l'acheteur de s’acquitter du montant
proportionnel de sa participation au capital nécessaire au développement du projet
tel que déterminé par l'offre de financement bancaire.

Les actions achetés dans ces conditions, de même que les autres actions de La société
détenues par d’autres actionnaires, seront à tout moment disponibles pour La banque
en vue de sécuriser Les ressources financières nécessitant une garantie bancaire.

En présence d'offres concurrentes en vue de l'acquisition des actions, RANDGOLD
dispose d’une totale liberté de choix de son (ses) partenaire (s) conformément à
l'article 68 du Code minier.
21.7

Page 19 sur 40

RANDGOLD est lié au Sénégal par un contrat de joint venture datant de 1996 avec la
CSTTAO (Compagnie Sénégalaise des Transports Transatlantique e Afrique de
l'Ouest), accord qui confère à cette dernière un droit de participation. À ce titre, Les
25% d’actions onéreuses dévolues au secteur privé national seront affectées en
priorité à la CSTTAO en tant que partenaire issu du secteur privé national,
conformément à l’accord de joint venture existant.

ARTICLE 22 : TRAITEMENT DES DEPENSES DE RECHERCHE

22.1

22.2

22.3

a)

b)

c)

22.4

Les dépenses de recherche non utilisées comme apport en nature dans La constitution
du capital social de la société d’exploitation seront considérées comme des prêts
d’actionnaires à ladite société. Ces dépenses ainsi que Les frais administratifs relatifs
à La constitution éventuelle de La société d'exploitation constituent pour Les Parties
une créance sur la société d’exploitation.

Les Parties conviennent que ces créances visées ci-dessus feront l’objet d’une
inscription au crédit du compte courant de chacune des Parties ouvert dans les
écritures de la société d'exploitation. Les intérêts rémunérant ces créances sur
compte courant seront traités conformément aux dispositions fiscales en vigueur.

Sous réserve de l'article 22.1, La distribution du cash flow disponible à la fin de
l'exercice financier se fera selon Les modalités suivantes et dans l’ordre ci-après :

rembourser des prêts et des dettes contractés par la société d'exploitation auprès
des tiers ;

remboursement des prêts apportés par Les actionnaires dans Le cadre de financement
des opérations de recherche pour le montant réel affecté aux travaux de recherche ;

paiement de dividendes aux actionnaires.
Les dividendes en contrepartie de la participation de l'Etat au capital social de la

société d’exploitation sont payables dès que le Conseil d'Administration de La société
d’exploitation décide de la distribution de dividendes à tous Les actionnaires.

ARTICLE 23 : FINANCEMENT DES ACTIVITES DE LA SOCIETE D'EXPLOITATION

23.1

23.2

23.3

23.4

+

La société d'exploitation pourra rechercher librement Les fonds nécessaires pour
financer ses activités. L'Etat apportera à cet effet son assistance administrative.

Le financement de la construction et du développement de la mine ainsi que tout
éventuel financement additionnel requis pendant La vie sociale de la société
d'exploitation feront l’objet de fonds propres et/ou de prêts d'actionnaires ou de
tierces Parties.

Les prêts d'actionnaires entrant dans le cadre du financement des activités de la
société d’exploitation seront inscrits dans Le compte courant actionnaires et
rémunérés aux taux admis par la réglementation en vigueur; ils sont remboursés
conformément aux dispositions de l’article 22.3.

En cas de découverte RANDGOLD s’engage à investir annuellement pour le compte du
développement social des collectivités locales de La zone du permis d'exploitation un
montant qui sera défini avec l'Etat.
Page 20 sur 40

ARTICLE 24 : DROITS CONFERES PAR LE TITRE MINIER D'EXPLOITATION

La délivrance d’un titre minier d'exploitation confère au titulaire ayant satisfait à ses
obligations les droits suivants :

le droit exclusif d'exploitation et de libre disposition des substances minérales pour
lesquelles Le titre minier d'exploitation a été octroyé, dans Les limites du périmètre
attribué et indéfiniment en profondeur ;

Le droit au renouvellement de son titre, dans les mêmes formes, à la demande du
titulaire, conformément aux dispositions du Code minier ;

Le droit à l’extension des droits et obligations attachés au titre minier d'exploitation
aux autres substances liées à l'abattage ou au traitement des substances pour
lesquelles ce titre minier d'exploitation a été octroyé. Toutefois, Le titulaire est tenu
de solliciter, dans un délai de six (06) mois, l'extension de son titre à ces
substances ;

un droit d'occupation d'une parcelle du domaine national et de libre disposition des
substances minérales pour lesquelles il à été attribué, dans le cas du permis
d’exploitation ;

Le droit à La transformation du permis d'exploitation en concession minière, en cas de
découverte de réserves prouvées additionnelles importantes à l’intérieur du
périmètre du permis d'exploitation ou à l’intérieur d’un autre périmètre contigu
appartenant au titulaire du permis d'exploitation ;

un droit réel immobilier distinct de la propriété du sol, enregistré comme tel et
susceptible d’hypothèque. Le décret d’octroi du permis d'exploitation ou de la
concession minière vaut déclaration d’utilité publique pour l'exécution des travaux
entrant dans leur cadre ;

le droit de céder, transmettre ou amodier son titre minier d’exploitation, sous
réserve de l’autorisation préalable du Ministre chargé des mines et du paiement des
droits fixes ;

un droit de renoncer à ses droits, en tout ou en partie, sous réserve d’un préavis d’un
(01) an et des stipulations de la convention minière. Toutefois, ladite renonciation ne
libère pas Le titulaire des obligations prévues dans La Convention minière et résultant
des activités engagées par Le titulaire antérieurement à la date d’entrée en vigueur
de la renonciation ;

le droit de transporter, conformément à la législation en vigueur, les substances
extraites ainsi que leurs concentrés ou dérivés primaires jusqu'aux points de
stockage, de traitement ou de chargement et d’en disposer sur Les marchés intérieur
et extérieur ;

un droit à La stabilité des conditions juridiques, administratives, financières et
fiscales de l'exploitation, conformément aux stipulations de La Convention minière ;

un droit d’embaucher et d’utiliser tout personnel expatrié nécessaire à la conduite
des opérations minières ; Toutes fois à compétence égale, priorité est donnée au
personnel Sénégalais.

ARTICLE 25 : OBLIGATIONS DU TITULAIRE D'UN TITRE MINIER D'EXPLOITATION

25.1

Le titulaire d’un titre minier d'exploitation est notamment tenu :
25.3

25.4

Page 21 sur 40

de déclarer préalablement au ministre chargé des mines toute décision de démarrage
ou de fermeture des travaux d'exploitation ;

d’exploiter Le gisement dont il a démontré l'existence selon les règles de l’art et de
manière à ne pas compromettre la récupération des réserves prouvées et probables
et de protéger l’environnement ;

d'informer régulièrement le Ministre chargé des mines des méthodes et des résultats
de l'exploitation, des résultats des travaux de recherche de réserves additionnelles
prouvées et probables ainsi que leurs caractéristiques.

Les opérations minières doivent être engagées dans Les meilleurs délais et conduites
avec diligence par Les titulaires.

Si dans un délai d’un (01) an à compter de la date effective d’entrée en vigueur du
titre minier d’exploitation les opérations d'investissement ne sont pas réellement
engagées par lesdits titulaires, les avantages fiscaux consentis par Le Code minier
peuvent être déclarés caducs après mise en demeure du Ministre chargé des mines.

En cas d’expiration d’un titre minier d'exploitation sans renouvellement de celui-ci,
la mine et ses dépendances sont transférées en pleine propriété à l'Etat, libres de
toutes charges, y compris ses dépendances immobilières.

TITRE VE AVANTAGES PARTICULIERS ACCORDES
PENDANT LA PHASE D'EXPLO

ARTICLE 26 : PERIODE DE REALISATION DES INVESTISSEMENTS

26.1

26.2

Pendant la période de réalisation des investissements et de démarrage de production
d’une nouvelle exploitation ou de l'extension de La capacité de production d’une
exploitation déjà existante, le titulaire de permis d'exploitation ou de concession
minière, ainsi que Les entreprises travaillant pour son compte bénéficient de
l'exonération de tous droits et taxes perçus à l'entrée y compris La taxe sur La valeur
ajoutée (TVA), et le Conseil Sénégalais des Chargeurs (COSEC) et autres taxes de
toutes natures, à l'exception de La Redevance Statistique de l’UEMOA, sauf lorsque
cette exonération est spécifiquement prévue dans le cadre d’un accord de
financement extérieur sur :

les matériels, matériaux, fournitures, machines, véhicules utilitaires inclus dans le
programme agréé et équipements destinés directement et définitivement aux
opérations minières ;

les carburants et lubrifiants alimentant Les installations fixes, matériels et forages,
machines et autres équipements destinés aux opérations minières ;

les produits pétroliers servant à produire de l'énergie utilisée dans la réalisation du
programme d’exploitation ;

les parties et pièces détachées destinées aux machines et équipements destinés de
façon spécifique aux opérations minières.

La période de réalisation des investissements entre en vigueur à La date d’octroi du
permis d'exploitation ou de la concession minière pour se terminer à la date de
notification au Ministre chargé des mines de la date de première production, à
Uexception des opérations effectuées titre d'essai. Elle expire au plus tard dans un
26.3

Page 22 sur 40

délai de deux (02) ans pour le permis d’exploitation et de quatre (04) ans pour la
concession minière.

Pendant la période de réalisation des investissements et de démarrage de la
production d’une nouvelle exploitation ou de l’extension de la capacité de production
d’une exploitation déjà existante, les matériels, matériaux, fournitures, machines,
engins, équipements et véhicules utilitaires destinés directement aux opérations
minières, importés au Sénégal par le titulaire de permis d'exploitation ou de
concession minière ainsi que les entreprises travaillant pour son compte et pouvant
être réexportés ou cédés après utilisation, seront déclarés au régime d’admission
temporaire spéciale (ATS).

ARTICLE 27 : AUTRES AVANTAGES FISCAUX EN PHASE D'EXPLOITATION

27.1

27.2

27.3

Pendant toute la durée de l'exploitation, Le titulaire du permis d'exploitation ou de
concession minière est exonéré de la taxe d’exportation des produits issus de ses
activités d'exploitation sur Le périmètre du titre minier d'exploitation accordé,

Pendant une période de trois (03) ans pour Le titulaire du permis d'exploitation et de
sept (07) ans pour le titulaire de la concession minière à compter de la date de
délivrance du titre minier d'exploitation et sous réserve des dispositions de l’article
28 de la présente Convention, ces titulaires bénéficient d’une exonération totale
d'impôt, notamment :

exonération des taxes sur la valeur ajoutée de biens et services acquis auprès des
fournisseurs locaux ou des prestataires domiciliés hors du Sénégal ;

exonération des droits et taxes de sortie ;
exonération de l'impôt minimum forfaitaire ;

exonération des patentes et contributions foncières des propriétés bâties et non
bâties à l'exception des Immeubles à usage d'habitation ;

exonération de la contribution forfaitaire à La charge de l'employeur ;

exonération des droits et taxes frappant les actes constatant la constitution de
sociétés et Les augmentations de capital.

Toutefois, les grands projets d’exploitation faisant l’objet de concession minière et
nécessitant la mobilisation d'investissements lourds bénéficient pour les avantages
fiscaux et douaniers susmentionnés, d’une durée d’exonération au moins égale à la
période de remboursement des emprunts qui ne pourra pas excéder quinze (15) ans, à
partir de la date de délivrance de La concession minière.

ARTICLE 28 : IMPOT SUR LES SOCIETES

28.1

28.2

Sous réserve des dispositions des alinéas ci-après, le titulaire d’un titre minier
d'exploitation est assujetti à l'impôt sur Les sociétés, conformément aux dispositions
du Code général des impôts.

Toutefois, le titulaire d’une concession minière bénéficie, pendant une durée de sept
(7) ans, de l'exonération de l'impôt sur Les sociétés à partir de La date de délivrance
de la concession minière.
28.3

Page 23 sur 40

Pour les grands projets d'exploitation faisant l’objet de concession minière et
nécessitant la mobilisation d’investissements lourds, la durée d’exonération, au
moins égale à la période de remboursement des emprunts, ne pourra pas excéder
quinze (15) ans à partir de la date de délivrance de la concession minière.

ARTICLE 29 : REGLEMENTATION DES CHANGES

29.1

29.2

Les titulaires de titres miniers accordés en vertu des dispositions du Code minier,
sont soumis à la réglementation des changes en vigueur sur Le Territoire de la
République du Sénégal. À ce titre, et sous réserve du respect des obligations qui leur
incombent, notamment en matière de réglementation des changes, ils peuvent :

encaisser au Sénégal tous fonds acquis ou empruntés à l'étranger, y compris Les
recettes des ventes de leur quote-part de production;

transférer à l'étranger les dividendes et produits des capitaux investis ainsi que Le
produit de la liquidation ou de la réalisation de leurs avoirs;

transférer à l'étranger les fonds destinés au remboursement des dettes contractées à
l'extérieur en capital et intérêts; au paiement des fournisseurs étrangers de biens et
services nécessaires à La conduite des opérations minières;

importer tous les fonds acquis ou empruntés à l'étranger nécessaires à l'exécution
des opérations minières.

ILest garanti au personnel étranger résidant au Sénégal, employé par tout titulaire de
titre minier, la libre conversion et le libre transfert de tout ou partie de ses
économies sur salaire ou résultant de la vente des effets personnels au Sénégal, sous
réserve de l’acquittement des impôts et cotisations diverses, conformément à la
réglementation des changes :

des dividendes distribués aux associés non sénégalais et de toutes sommes affectées à
l'amortissement des financements obtenus auprès des bailleurs ;

des bénéfices nets et des dividendes générés par l'investissement y compris des fonds
provenant de la cession ou de la liquidation des actifs du projet.

ARTICLE 30 : STABILISATION DES REGIMES FISCAUX ET DOUANIERS
Les titulaires de titres miniers bénéficient des conditions suivantes :

la stabilisation du régime fiscal et douanier durant toute la période de validité de
leurs titres miniers. Cette stabilisation est effective à compter de la date de
notification d'octroi du titre minier, À ce titre le régime fiscal et douanier attaché à
V'octroi d’un permis de recherche ne peut être remis en question au moment de
Loctroi du permis d’exploitation. Toutefois, Le titulaire d’un permis de recherche peut
négocier avec l'Etat avant l'octroi du titre minier d'exploitation, Le régime fiscal et
douanier afin de l’adapter aux conditions de l'exploitation;

pendant toute la période de validité d’une convention minière, Les modifications
apportées aux règles d’assiette, de perception et de tarification des impôts, taxes et
redevances susvisés sont inopposables au titulaire du titre minier sauf à La demande
du titulaire du titre minier et à condition qu’il adopte Les nouvelles dispositions dans
leur totalité.
Page 24 sur 40

ARTICLE 31 : LIBRE CHOIX DES PARTENAIRES, FOURNISSEURS ET SOUS-TRAITANTS

ILest garanti aux titulaires de titres miniers Le libre choix des fournisseurs, des sous-traitants
et des prestataires de services ainsi que des partenaires.

Toutefois, sont soumis à approbation préalable du Ministre chargé des mines, tous
protocoles, contrats et conventions ayant pour objet de confier, de céder ou de transférer
partiellement ou totalement Les droits et obligations résultant du titre minier.

Les titulaires de titres miniers, leurs fournisseurs et Leurs sous-traitants utilisent autant que
possible des services et matières d’origine du Sénégal, les produits fabriqués ou vendus au
Sénégal dans la mesure où ces services et produits sont disponibles à des conditions
compétitives de prix, qualité, garanties et délais de livraison.

ÎTRE IV : DISPOSITIONS DIVERSES

ARTICLE 32 : ENGAGEMENT DE L'ETAT
L'Etat s'engage à:

32.1 garantir à RANDGOLD et à La société d'exploitation, La stabilisation des avantages
économiques et financiers, des conditions fiscales et douanières, législatives et
réglementaires prévus dans la Convention, pendant toute La durée d'exécution,
conformément aux articles 24 de La présente Convention et 28 du Code minier ;

32.2 dédommager RANDGOLD et à la société d'exploitation, selon le cas des frais
supplémentaires résultants du changement des dispositions législatives et
réglementaires en vigueur après la date de signature de La Convention. L'Etat donne
en garantit sa reconnaissance pour le payement de ses engagements monétaires tels
qu'ils résultent de l’article 29.1 ci-dessus ;

32.3 garantir à RANDGOLD ou la société d’exploitation Le libre choix des fournisseurs, des
sous-traitants et des prestataires de services ainsi que des partenaires ;

32.4 garantir que toutes dispositions plus favorables qui seraient prises après la signature
de la Convention seront étendues de plein droit à RANDGOLD et à la société
d’Exploitation, sauf renonciation express de leur part.

32.5 n’édicter à l’égard de RANDGOLD , de la société d'exploitation et de leurs sous-
traitants aucune mesure en matière de Législation qui puisse être considérée comme
discriminatoire par rapport à celles qui seraient imposées à des entreprises exerçant
une activité similaire au Sénégal ;

32.6 garantir à RANDGOLD et à la société d’exploitation, pendant toute la durée de la
présente Convention, la libre gestion des opérations minières y compris la
commercialisation des produits d'exploitation et ceci dans le strict respect des
dispositions législatives et réglementaires en vigueur ;

32.7 faciliter l'obtention des autorisations administratives et permis requis pour le
personnel expatrié et notamment Les visas d’entrée et de sortie, Le permis de travail
et de séjour ;
32.8

32.9

Page 25 sur 40

assister La société d'exploitation dans l'obtention de toute autorisation
administrative requise pour faciliter la commercialisation des produits. IL est entendu
que la société d'exploitation sera habilité à négocier librement et de manière
indépendante, avec toute société spécialisée de son choix sur le marché
international, la commercialisation des dits produits ;

ne pas exproprier en totalité ou en partie Les installations et Les infrastructures bâties
ou acquises dans le cadre des opérations minières de RANDGOLD et de La société
d’exploitation, sauf en cas de force majeure ou nécessité publique. Dans ce cas,
l'Etat versera à La société une juste indemnité fixée conformément à La législation en
vigueur, notamment la loi n° 76-67 du 02 juillet 1976 et ses textes d’application ainsi
qu'aux principes admis en droit international.

ARTICLE 33: OBLIGATIONS ET ENGAGEMENTS DE RANDGOLD ET DE LA SOCIETE

33.1

D'EXPLOITATION EN MATIERE DE FOURNISSEURS LOCAUX, PERSONNEL
LOCAL ET PERSONNEL EXPATRIE

Si plusieurs personnes physiques ou morales sont co-titulaires indivis d’un titre
minier, ou sollicitent conjointement un titre minier, elles agissent conjointement et
solidairement et ont l’obligation de soumettre, à l'approbation du Ministre chargé
des mines, tout accord conclu entre elles en vue de la réalisation des opérations
minières dans Le périmètre concerné. Les modalités d'approbation sont précisées par
décret.

RANDGOLD et la société d’exploitation utiliseront pour tout achat d'équipement,
fournitures de biens ou prestations de services des entreprises sénégalaises dans La
mesure où ces biens et services sont disponibles à des conditions compétitives de
prix, qualité, quantité, garanties, délais de livraison et de paiement. Dans le cas
contraire RANDGOLD et la société d’exploitation pourront acquérir, importer de
toute provenance et utiliser au Sénégal tous les biens, matières premières et services
nécessaires dans le cadre des opérations minières prévues par la présente
Convention.

RANDGOLD ou la société d’exploitation peut faire appel au personnel expatrié
nécessaire à La conduite des travaux de recherche, mais devra accorder la préférence
au personnel sénégalais à qualifications égales et à lui donner des postes
correspondants à ses capacités professionnelles.

Pendant la durée de la présente Convention, RANDGOLD, la société d'exploitation et
Les sous-traitants s’engagent à :

accorder la préférence au personnel sénégalais à qualification, compétence et
expérience égales ;

utiliser la main d'œuvre locale pour tous les emplois ne nécessitant aucune
qualification professionnelle particulière ;

mettre en œuvre un programme de formation, de perfectionnement et de promotion
du personnel sénégalais en vue d’assurer son utilisation dans toutes les phases et de
toutes les échelles des activités liées à La présente Convention, dans Les limites des
besoins des opérations minières ;

contribuer sur La base d’un protocole d'accord qui sera conclu avec le Ministère
chargé des mines à la formation et au perfectionnement des sénégalais chargés de la
gestion, de la promotion et du développement du secteur minier du Sénégal ;

33.9

Page 26 sur 40

organiser un mode de logement alternatif aux travailleurs déjà logés sur le site dans
but de gérer l'impact social de manière durable.

RANDGOLD ou la société d'exploitation s’engagent à contribuer à la réalisation ou Le
cas échéant à améliorer ou étendre les infrastructures sanitaires, scolaires et de
loisirs des travailleurs et Les membres de leurs familles Les plus proches en tenant
compte de la situation économique de la société et suivant Les normes locales.

Nonobstant ce qui précède, l'Etat se réserve Le droit d’interdire l'entrée ou Le séjour
des ressortissants de pays hostiles au Sénégal et des individus dont la présence serait
de nature à compromettre la sécurité ou l’ordre public.

Pendant Les phases de recherches et d'exploitation, le personnel expatrié n’est pas
soumis à La législation en vigueur au Sénégal en matière de sécurité sociale et de
retraite et, par conséquent, aucune charge ni cotisation n’est payable pour cette
catégorie de salariés.

RANDGOLD et la société d'exploitation s'engagent à respecter en toutes
circonstances les normes en cours d'usage au Sénégal en matière de construction, de
génie civil, de travaux miniers, de sécurité, d'hygiène et de salubrité, de protection
de l'environnement.

Si au cours ou au terme des opérations minières menées dans Le cadre de La présente
Convention, RANDGOLD et/ou la société d’exploitation décident de mettre fin à leurs
activités, elles ne pourront céder à des tiers leurs installations, machines et
équipements qu'après avoir accordé à l'Etat pendant une période de trente (30) jours
une priorité d'acquisition de ces biens.

Dans ce cas, l'Etat supporte les droits et taxes qui seraient dus.

33.10 Démarrage et fermeture de travaux

Toute décision de démarrage ou de fermeture de travaux de recherche ou
d'exploitation de substances minérales doit être déclarée au préalable au Ministre
chargé des mines.

33.11 Indemnisation des tiers et de l'Etat

Le titulaire de titre minier est tenu d’indemniser l'Etat ou toute personne physique
ou morale pour Les dommages et préjudices matériels qu’il a causés.

ARTICLE 34 : GARANTIES ADMINISTRATIVES, FONCIERES ET MINIERES

34.1

34.2

34.3

_——

Dans Le cadre de La présente Convention, l’Etat accorde respectivement à RANDGOLD
et La société d'exploitation, Le droit exclusif d'effectuer des activités de recherche et
d'exploitation, à condition qu’elles aient satisfait à Leurs obligations.

Pendant la durée de validité de La présente Convention, l'Etat s'engage, s'agissant
des substances visées par ladite Convention à n’octroyer aucun droit, titre ou intérêt
relatif au périmètre et/ou aux gisements à toute tierce personne.

L'Etat garantit à RANDGOLD et la société d'exploitation l'accès, l'occupation et
Uutilisation de tous terrains, à l'intérieur comme l'extérieur du périmètre,
nécessaires aux travaux de recherche et d’exploitation du ou des gisements faisant
objet respectivement du permis de recherche et/ou du titre minier d'exploitation
Page 27 sur 40

dans le cadre de La présente Convention et conformément aux dispositions du Code
minier.

34.4 RANDGOLD est autorisée à :

- occuper les terrains nécessaires à l'exécution des travaux de recherche et
d'exploitation, à la réalisation des activités connexes ainsi qu’à La construction des
logements du personnel affecté au chantier ;

-_ procéder ou faire procéder aux travaux d’infrastructures nécessaires à la réalisation,
dans les conditions économiques normales et dans les règles de l’art, des opérations
liées à la recherche et à l'exploitation, notamment au transport des
approvisionnements, des matériels, des équipements des produits chimiques et des
produits extraits ;

- effectuer les sondages et Les travaux requis pour l’approvisionnement en eau du
personnel, des travaux et des installations ;

- rechercher et extraire des matériaux de construction et d’empierrement ou de
viabilité nécessaires aux opérations ;

- couper Les bois nécessaires à ces travaux ;
- utiliser pour ses travaux Les chutes d’eau non utilisées ou réservées.

Les travaux énumérés ci-après sont considérés comme faisant partie des travaux de
recherche et d’exploitation :

- la préparation, le lavage, la concentration, le traitement mécanique, chimique ou
métallurgique des substances minérales extraites, l’agglomération, la carbonisation,
la distillation des combustibles ;

- Le stockage et La mise en dépôt des produits et déchets ;

- Les constructions destinées au logement, à l'hygiène et aux soins du personnel ;

- l'établissement de toutes voies de communication et notamment les routes, voies
ferrées, canaux, canalisation, convoyeurs, transporteurs aériens, ports, aéroports et
réseaux de télécommunications ;

-__ l'établissement de bornes repères et de bornes de délimitation ;

- l'établissement et l'exploitation de centrales, postes, lignes électriques et réseaux
de télécommunication.

34.5 A la demande de RANDGOLD ou La société d'exploitation, l'Etat procédera à la
réinstallation des habitants dont la présence sur lesdits terrains entrave Les travaux
de recherches et/ou d'exploitation.

34.6 Toutefois, RANDGOLD et/ou La société d’exploitation seront tenues de payer une
indemnité équitable aux dits habitants ainsi que pour toute perte ou privation de
jouissance ou dommage que leurs activités ont occasionné.
Page 28 sur 40

34.7 A défaut d’un règlement à l'amiable, l'Etat s'engage à intenter une action
d'expropriation d'ordre public pour le compte de RANDGOLD et/ou la société
d’exploitation.

34,8 Afin de réaliser les objectifs prévus dans la présente Convention, RANDGOLD et la
société d’exploitation sont autorisés à utiliser les matériaux provenant de leurs
travaux d’extraction et les éléments trouvés dans les limites du périmètre de
recherche ou du titre minier d'exploitation, conformément à la législation en
vigueur.

34.9 L'Etat garantit à RANDGOLD et à la société d’exploitation l’utilisation de
Linfrastructure routière, ferroviaire, aérienne, électrique, hydroélectrique et de la
télécommunication pour ses opérations, à construire et/ou à mettre en place et à
utiliser conformément à la Législation en vigueur.

34.10 RANDGOLD et la société d’exploitation sont habilitées, au cas où elles Le jugeraient
nécessaire dans le cadre des opérations, à construire et/ou à mettre en place et à
utiliser des infrastructures comme prévues à l’article 32.9 sans que cette
énumération soit restrictive, et à réparer et entretenir des infrastructures existantes.
Les dépenses engagées à cet effet sont considérées comme des dépenses déductibles
des revenus bruts.

34.11 L'Etat délivre avec diligence Les autorisations nécessaires relatives à La construction
et/ou là mise en place et l’utilisation desdites infrastructures.

34,12 Les infrastructures construites ou mises en place par RANDGOLD et la société
d’exploitation deviennent de plein droit Leur propriété. En cas d'expiration de cette
Convention, ils pourront en disposer à leur discrétion. Au cas où il a été décidé de
céder gratuitement de telles infrastructures à l'Etat, les parties conviennent
qu'aucun impôt, droit d’entrée, taxe, droit, prélèvement, contribution ou toute
autre charge relative à cette cession ne sera dû.

34.13 L’infrastructure routière, construite par RANDGOLD et/ou La société d'exploitation
peut être ouverte à l’usage du public à ses propres risques et périls, sauf si cette
ouverture constitue une entrave au bon déroulement des opérations minières.

34.14 Au cas où RANDGOLD et/ou la société d'Exploitation décident de mettre fin à leurs
activités, elles pourront céder à des tiers leurs installations, machines, équipements
qu'après avoir accordé à l'Etat pendant une période de trente jours une priorité
d'acquisition de ces biens. Dans ce cas, L'Etat supporte Les droits et taxes qui seraient
dus.

ARTICLE 35 : PROTECTION DE L'ENVIRONNEMENT ET DU PATRIMOINE CULTUREL
NATIONAL

35.1 Etude d’impact environnemental

Tout demandeur de permis d'exploitation ou de concession minière ou d’autorisation
d'exploitation de petite mine doit réaliser, à ses frais, une étude d'impact sur
L'environnement conformément au Code de l'environnement et aux décrets et arrêtés
y afférents.
35.2

35.3

35.4

35.5

Page 29 sur 40

Exploitation minière en forêts classées

Les titres miniers délivrés en application du Code minier doivent respecter les
dispositions du Code forestier notamment celles de son article L44.

Réhabilitation des sites miniers

Tout titulaire de titre minier doit obligatoirement procéder à La réhabilitation des
sites à l'expiration de chaque titre minier.

Fonds de réhabilitation des sites miniers

Nonobstant les obligations découlant de l’article 82 du Code minier, tout titulaire
d’un titre minier d'exploitation est tenu d’ouvrir et d’alimenter un compte fiduciaire
dans une banque commerciale au Sénégal. Ce compte est destiné à La constitution
d’un fonds pour couvrir les coûts de la mise en œuvre du programme de
réhabilitation.

Les sommes ainsi utilisées sont en franchise de l’impôt sur Les bénéfices industriels et
commerciaux. Les modalités d’opération et d’alimentation de ce fonds sont établies
par l’Etat.

RANDGOLD et la société d'exploitation préserveront, dans La mesure du possible, les
infrastructures utilisées. Toute détérioration, au-delà de l'usage normal de
l'infrastructure publique, clairement attribuable à RANDGOLD ou à la société
d'exploitation doit être réparée.

RANDGOLD ou la société d'exploitation s'engage à :
prendre les mesures nécessaires pour protéger l'environnement ;

entreprendre une étude d’impact sur l’environnement annexée à La demande du titre
minier d’exploitation ;

effectuer pendant la durée de l'exploitation selon un calendrier préétabli, un
contrôle périodique de La qualité des eaux, du sol et de l’air dans La zone de travail
et Les zones avoisinantes ;

disposer des terres excavées de manière à pouvoir contrôler dans Les limites
acceptables, les glissements ou affaissements de terrain, la dérivation et la
sédimentation des lits des cours d’eau, la formation des retenues d’eau nuisibles et
la détérioration des sols et des végétations avoisinantes ;

éviter toute décharge de solutions ayant un taux de contaminant par litre qui est
supérieur aux normes internationales. De plus, les métaux lourds entraînés par
lesdites solutions doivent être précipités, récupérés et stockés dans des récipients
appropriés pour destruction ultérieure dans un lieu convenable choisi de commun
accord avec l'institution publique responsable de la protection de l’environnement,
conformément aux dispositions en vigueur au Sénégal ; il sera aussi évité toute
décharge de solutions, de produits chimiques toxiques et de substances nocives dans
le sol et dans L’air ;

neutraliser et contrôler, de manière efficace, les déchets afin de ne pas affecter
considérablement et défavorablement Les conditions climatiques, Le sol, La végétation
et Les ressources en eaux du périmètre ;

Page 50 sur 40

- La société RANDGOLD ou la société d'exploitation doit obligatoirement procéder à la
réhabilitation des sites exploités à l'expiration de chaque titre de manière à ce que
le contour des terres épouse raisonnablement la topographie des lieux ;

35.7 Au cours des activités de recherche, s’il venait à être mis au jour des éléments du
patrimoine culturel national, RANDGOLD s'engage à informer les autorités
administratives et à ne pas déplacer ces objets pour une période ne dépassant pas un
mois après l'accusé de réception de la notification informant ces mêmes autorités
administratives.

35.8 La société d'exploitation et/ou RANDGOLD s'engagent dans des limites raisonnables à
participer aux frais de transfert des objets découverts.

ARTICLE 36 : CESSION - SUBSTITUTION

36.1 Pendant la recherche RANDGOLD pourra, avec l'accord préalable et par écrit de
VEtat, céder à des personnes morales autres qu’une filiale ayant les capacités
techniques et financières avérées tout ou partie des droits et obligations qu’elle a
acquis en vertu de La présente Convention et du permis de recherche, cet accord ne
pouvant être refusé sans motif valable.

36.2 Néanmoins, RANDGOLD pourra, dans le cadre de l'exécution de la présente
Convention se faire substituer, sans restriction, par une filiale, après l'avoir notifié
au Ministre chargé des mines.

36.3 Les Parties conviennent que toute cession de réservation d’actions ou d’actions
émises sera soumise à l'agrément préalable du Conseil d’Administration de la société
d'exploitation qui devra en aviser les actionnaires selon une procédure à définir dans
l'accord des actionnaires. Les actionnaires ont un droit de préemption au prorata de
leurs participations sur l'acquisition de toutes les actions ou réservations d'actions
dont la cession sera envisagée. Ce droit devra être exercé dans un délai n’excédant
pas soixante (60) jours après notification par la partie ayant pris l'initiative de
cession d’actions où de réservation d’actions.

36.4 Les cessionnaires devront assumer tous Les droits et obligations du cédant découlant de
la présente Convention, du permis de recherche, du permis d’exploitation ou de la
concession minière ainsi que tous Les droits et obligations résultant de La participation
dans la société d'exploitation.

36.5 Cet article ne s’applique pas au cas de sous-traitance pour l'exécution de travaux
dans Le cadre de La Convention. En cas de sous-traitance, RANDGOLD et/ou la société
d'exploitation, dans leur qualité de maître d’œuvre, demeurent entièrement
responsables de l’exécution de ces travaux.

ARTICLE 37 : MODIFICATIONS

37.1 La Convention ne peut être modifiée que par écrit et d’un commun accord entre les
Parties.

37.2 La partie qui prend l'initiative de la modification saisit l’autre projet à cet effet.
37.3

37.4

Page 31 sur 40

Les Parties s’efforceront de parvenir à une solution mutuellement acceptable, et le
cas échéant, l'amendement fera l’objet d’un avenant qui sera annexé à la présente
Convention,

Tout avenant à cette Convention n'entrera en vigueur qu'après la signature par les
Parties dudit avenant.

ARTICLE 38 : FORCE MAJEURE

38.1

38.2

38.3

38.4

38.5

38.6

38.7

En cas d’incident de force majeure, aucune des Parties ne sera responsable de
l’empêchement ou de la restriction, directement ou indirectement, d’exécuter
toutes ou une partie de ses obligations découlant de la présente Convention.

Un événement comme, notamment la guerre déclarée ou non déclarée, la révolution,
V'insurrection, La rébellion, le terrorisme, les troubles civils, émeutes ou
perturbations sociales, les embargos, sabotages, les grèves, lock-out, les conflits
sociaux, ne résultant pas des employés de RANDGOLD ou de La société d'exploitation,
les incendies, Les inondations, tremblement de terre, Les tempêtes, les épidémies,
sera considéré comme un cas de force majeure s’il échappait à la volonté et au
contrôle d’une Partie et s’il rendait impossible ou pas pratique l'exécution de la
totalité ou d’une des obligations découlant de la présente Convention et pourvu que
cette partie ait pris toutes Les précautions raisonnables les soins appropriés et Les
mesures alternatives afin d'éviter Le retard ou La non-exécution ou l'exécution
partielle des obligations stipulées dans la présente Convention.

ILest de l’intention des Parties que l'interprétation du terme de force majeure soit
conforme aux principes et usages du droit international.

La Partie directement affectée par cette force majeure la notifiera aussitôt que
possible à l’autre Partie et communiquera une estimation de la durée de cette
situation de force majeure ainsi que toute information utile et circonstanciée.

En cas de force majeure, la présente Convention sera suspendue. Au cas où la force
majeure persisterait au-delà d’une période de trois (3) mois, la présente Convention
pourra être résiliée par RANDGOLD ou la société d’exploitation.

Au cas où la présente Convention serait suspendue, totalement ou partiellement, en
raison d’un cas de force majeure, la validité du titre minier concerné est prorogée de
plein droit d’une durée correspondant au retard subi.

Tout litige au sujet de l’événement ou les conséquences de la force majeure sera
réglé conformément aux stipulations de l’article 42.

ARTICLE 39 : RAPPORTS ET INSPECTIONS

39.1

39.2

RANDGOLD et/ou la société d'exploitation fourniront à leurs frais, Les rapports prévus
par la réglementation minière.

Les représentants de l'Etat et à condition qu’ils soient dûment habilités à cet effet
auront La possibilité d’inspecter, à tout moment pendant les heures de travail
normales, les installations, Les équipements, le matériel et tous les documents
relatifs aux opérations minières, sans gêner Les activités de la société d'exploitation.
39.3

39.4

Page 32 sur 40

L'Etat se réserve Le droit de se faire assister, à ses frais, par une société d'audit
internationalement reconnue afin de vérifier sans gêner les activités de la société, La
validité des renseignements fournis.

RANDGOLD ou la société d’exploitation s'engage, pour la durée de la présente
Convention à :

tenir au Sénégal une comptabilité sincère, véritable et détaillée de Leurs opérations
accompagnées des pièces justificatives permettant d’en vérifier l'exactitude. Cette
comptabilité sera ouverte à l'inspection des représentants de L'Etat spécialement
mandatés à cet effet ;

permettre le contrôle par les représentants de l’Etat dûment autorisés de tous
comptes ou écritures se trouvant à l'étranger et se rapportant aux opérations au
Sénégal les frais relatifs à ce contrôle sont supportés par l'Etat.

ARTICLE 40 : CONFIDENTIALITE

40.1

40.2

40.3

Les Parties s'engagent à traiter comme strictement confidentielles toutes données et
informations de toute nature, soit verbalement soit par écrit, dans le cadre des
opérations. Les Parties conviennent de ne pas divulguer ces informations sans
L'accord préalable et par écrit des autres Parties.

Nonobstant le paragraphe précédent, les Parties s'engagent à ne faire usage de
documents, données et autres informations dont ils auront connaissance dans Le cadre
de là présente Convention, uniquement qu'aux fins de l’exécution de la présente
Convention et de ne Les communiquer qu’exclusivement :

aux autorités administratives conformément à la réglementation en vigueur ;
à une société affiliée de l’une des Parties à la présente Convention ;

à une institution financière dans le cadre de tout prêt sollicité par l’une des Parties
pour des raisons directement liées à La présente Convention ;

à des consultants comptables indépendants ou sous-traitants des Parties dont Les
fonctions relatives aux opérations exigeraient une telle divulgation ;

à des experts comptables indépendants ou conseils juridiques de chacune des Parties
uniquement dans Le but de Leur permettre de remplir effectivement leurs prestations
concernant des questions relevant de la présente Convention.

Les Parties s'engagent à imposer ces obligations de secret et de confidentialité à
toute personne participant à la négociation et l'exécution de La présente Convention
en qualité quelconque, soit de consultant, préposé ou autre.

ARTICLE 41 : SANCTIONS ET PENALITES

Les sanctions et pénalités applicables dans le cadre de la présente Convention sont celles
prévues par Les textes législatifs et réglementaires en vigueur.
Page 33 sur 40

ARTICLE 42 : ARBITRAGE - REGLEMENT DE DIFFERENDS

Tout différend ou litige découlant de la présente Convention sera d’abord réglé à l'amiable
dans un délai de trois (03) mois à compter de La date de notification écrite du litige. Au cas
où aucune solution à l’amiable n’est trouvée, Les Parties conviennent d’ores et déjà que le
différend sera tranché définitivement suivant Le règlement de Conciliation et d’Arbitrage de
la chambre de Commerce International de Paris (C.C.1).

Le lieu de l'arbitrage sera Paris et La langue de l'arbitrage sera La Langue française. La
sentence arbitrale pourra être rendue exécutoire par toutes juridictions compétentes. Aux
fins de l’arbitrage des différends, Le tribunal arbitral se référera aux dispositions de La
présente Convention, aux lois du Sénégal et aux principes généraux du droit et,
notamment, à ceux applicables par Les tribunaux internationaux.

Le recours à l’arbitrage suspend toute mesure tendant à mettre fin à La présente Convention
ou à faire échec à toute disposition de La présente Convention.

Les différends qui selon Les parties touchent exclusivement des aspects techniques seront
soumis à un expert indépendant choisi conjointement par Les parties.

Cet expert sera d’une nationalité autre que celle des parties. A défaut pour les parties de
s'entendre sur Le nom de l'expert, celui-ci sera désigné par Le Président de la Chambre de
Commerce International de Paris.

ARTICLE 43 : ENTREE EN VIGUEUR

La présente Convention entre en vigueur à compter de la date de sa signature par Les
Parties.

ARTICLE 44 : DUREE
Sous réserve d'une résiliation conformément aux dispositions de l’article 42, La durée de la
présente Convention correspond à la durée des activités de recherche de RANDGOLD et des
activités d'exploitation de la société d'exploitation.
ARTICLE 45 : RESILIATION
La présente Convention pourra être résiliée avant terme :

- par l’accord mutuel et écrit des Parties ;

- en cas de renonciation par RANDGOLD à tous ses titres miniers ;

- en cas de retrait desdits titres miniers conformément aux dispositions de La
législation et la réglementation minière en vigueur ;

- en cas de dépôt de bilan par RANDGOLD ou la société d'exploitation de règlement
judiciaire, de liquidation des biens ou procédures collectives similaires.

La résiliation ne pourra devenir effective qu’à l’issue d’une période de trois mois suivant la
surveillance d’un des événements ci-dessus mentionnés.
Page 34 sur 40

ARTICLE 46 : RENONCIATION AU PERMIS D'EXPLOITATION OU À LA CONCESSION MINIÈRE

Le titulaire d’un titre minier d'exploitation peut y renoncer à tout moment, en totalité ou
en partie, sous réserve d’un préavis d’un (01) an adressé au Ministre chargé des mines et
des stipulations de La convention minière.

La renonciation à tout ou partie des droits conférés par un titre minier d'exploitation
emporte en particulier renonciation, dans la même mesure, aux droits qui y sont attachés.

La renonciation libère le titulaire pour l'avenir. Toutefois, elle ne le libère pas des
engagements pris antérieurement à la date d'entrée en vigueur de la renonciation,
notamment les obligations relatives à l’environnement et à La réhabilitation des sites
d'exploitation, ainsi que Les autres obligations prévues notamment dans Le Code minier et la
convention minière.

ARTICLE 47 : NOTIFICATION
Toutes communications et notifications relatives à la présente Convention seront effectuées

par lettre recommandée avec accusé de réception, par télécopie ou remise en mains propres
aux adresses ci-après :

Pour le Gouvernement de la République du Sénégal,

Direction des Mines et de La Géologie (DMG)
104, Rue Carnot BP 1238 DAKAR
Tél./Fax : (221) 822 04 19.

Pour la société Randgold Resources Limited,

Randgold Resources Sénégal
67, Avenue André Peytavin
BP 887 Dakar, Sénégal

Tél. : (221) 849 1780

Fax : (221) 849 17 84

Randgold Resources Limited

La Motte Chambers

St Helier

Jersey

JE1BJ

E-mail : DHaddon@randgoldresources.com

ARTICLE 48 : LANGUE DU CONTRAT ET SYSTEME DE MESURE

48.1 La présente Convention est rédigée en langue française. Tous rapports ou autres
documents en application de La présente Convention doivent être rédigés en langue
française.

48.2 Le système de mesure applicable dans Le cadre de la présente Convention est le
système métrique.
Page 35 sur 40

ARTICLE 49 : RENONCIATION

Sauf renonciation expresse, Le fait pour toute Partie, de ne pas exercer un droit ou de le
faire valoir tardivement, dans le cadre de la présente Convention, ne constitue en aucun cas
une renonciation à ce droit.

ARTICLE 50 : RESPONSABILITE

La responsabilité entre Les Parties n’est pas solidaire.

La responsabilité de chaque Partie se Limite au montant contribué ou au montant pour lequel
elle a donné son accord de contribuer ainsi qu’à sa part de l’actif non distribué.

Aucune Partie ne peut agir au nom de l’autre Partie sauf autorisation explicite et par écrit.
ARTICLE 51 : DROIT APPLICABLE

Sous réserve des articles 32.9 et 42 la présente Convention est régie par le droit du Sénégal
en vigueur à La date de la signature de la présente Convention.

ARTICLE 52 : STIPULATIONS AUXILIAIRES

En cas d'interprétation divergente entre la présente Convention et Le Code minier, le
permis de recherche, le permis d'exploitation ou la concession minière, la présente

Convention prévaudra sous réserve que l'esprit du législateur soit respecté.
P! g P'

En foi de quoi, Les parties ont signé La présente Convention à Dakar le 1 2 FEB 2008

Pour la société
Randgold urces Limited

fete

Graharï Shuttleworth
(Directeur)
Page 36 sur 40

ANNEXE A

COORDONNEES DU PERMIS DE DALEMA

Point Longitude Ouest

I O nn Om Oo ON ww >

DO TOZErzx.

11° 33:49" W
11° 26° 22°W
11° 26°22"W
11°3252"W
11° 32:52" W
11° 27 52°W
11:27 52"W
11° 25 52"W
11° 25 52"W
1127 52"W
11° 27 52"W
11° 29 52"W
1129 52°W
11° 29°22°W
11° 29 22°"W
11° 26 52"W
11° 26 52°"W
11° 33:34 W

La superficie du permis est réputée de 401 km2

Latitude Nord

12° 59° 58"N
12° 59 59" N
12° 57 59"N
12° 57 59"N
12° 52°59"N
12° 52° 59"N
12° 51°29"N
12° 51°29"N
12° 45 59"N
12° 4559" N
12° 48 29"N
12° 48 29°" N
12° 4559" N
12° 4559" N
12° 38 59"N
12° 38 59" N
12° 34 59"N
12° 34° 59"N

FEUILLE ND-29-1 (KENIEBA)
ECHELLE: 1/150000

Permis de DALEMA
Coordonnées de la zone sollicitée

Longitude Ouest Latitude Nord

11° 33° 49"W 12° 59° 58" N
11° 26° 22"W | 12° 59 59"N

11°26°22"W | 12° 57 59"N
Î
11°3252W | 12° 57 59"N

11°32°52"W 12° 52°59"N

11° 27 52"W 12° 52° 59"N

11° 27°52°W 12° 51°29"N
11° 25° 52"W 12° 51°29"N
11° 25°52"W 12° 45° 59"N

11° 27°52"W 12° 45 59"N

11° 27 52°W 12° 48°

11° 29° 52"W 12° 48°

11° 29° 52"W 12° 45°

11° 29° 22"W 12° 45°

11° 29°22"W 12° 38"

11° 26 52"W 12° 38"

11° 26 52"W 12° 34 59"N

11°33°34"W | 12° 34 59"N

Superficie : 401 km?

Page 37 sur 40

ANNEXE B
PROGRAMME D’ACTIVITES
Phase l : Travaux préliminaires (12 mois - 25 millions)
+ Compilation, intégration, validation et réinterprétation des données
préexistantes ;
La Interprétation géologique et structurale des images Landsat et des

photographies aériennes ;

+ Interprétation des données géophysiques aéroportées acquises ;
Ed Géochimie régionale ;

a Télé Régolite ;

+ Géologie régionale (1000m x 100m);

Phase Il : Travaux de suivi (12 mois - 50 millions)

+ Génération de cibles ;

+ Litho échantillonnage de reconnaissance et de suivi ;
La Cartographie de détail ;
La Excavation de tranchées et de puits ;

+ Edification de modèles, concepts et nouvelles idées.

Phase IL : Travaux approfondis (12 mois - 100 millions)

+ Développement d'un triangle équilibré ;

+ Définition de systèmes minéralisés ;

+ Cartographie détaillée et litho échantillonnage ;
ES Sondages carottés ;

+ Définition de ressources ;

+ Tests métallurgiques.

Si les résultats font état de la présence d’un corps minéralisé qui correspond aux critères de
RANDGOLD, des études supplémentaires seront effectuées en vue de procéder à une
évaluation préliminaire du corps minéralisé.
Page 38 sur 40
ANNEXE C

ENGAGEMENT MINIMUM DES DEPENSES PREVUES POUR LA PREMIERE PERIODE DE VALIDITE
DU PERMIS DE RECHERCHE DE DALEMA POUR OR ET SUBSTANCES CONNEXES

L'engagement minimum des dépenses durant la première période de la validité du Permis est

fixé comme suit :

S vingt cinq millions (25.000.000) de Francs CFA pour la première année.
Si RANDGOLD estime que les résultats sont probants, l'engagement minimum des
dépenses pour La deuxième année sera de cinquante millions (50.000.000) de Francs
CFA.
Si RANDGOLD estime que les résultats sont probants, l'engagement minimum des
dépenses pour la troisième année sera porté à La somme de cent millions
(100.000.000) de Francs CFA.

Les dépenses s’échelonneront selon le chronogramme suivant :

ECHEANCES Année 1 Année 2 Année 3
PHASES

Phase | 25 Millions

(Travaux préliminaires) CFA

Phase | 50 Millions CFA

(Travaux de suivi)

Phase ll 100 Millions
(Travaux approfondis) | FCFA

Page 39 sur 40

ANNEXE D

MODELE D’UNE ETUDE DE FAISABILITE

Le rapport faisant état de la faisabilité de La mise en Exploitation d’un Gisement de
Substances Minérales à l’intérieur du Périmètre et exposant Le programme proposé pour
cette mise en Exploitation, lequel devra comprendre, à titre indicatif mais sans limitation :

a)

b)

(]

d)

e)

f)

g)

h)

j)

L'évaluation de l’importance et de La qualité des réserves exploitables ;

la détermination de La possibilité de soumettre Les Substances Minérales à un traitement
métallurgique ;

notice d'impact socio-économique du projet ;

la présentation d’un programme de construction de La mine détaillant Les travaux,
équipements, installations et fournitures requis pour La mise en production commerciale
d’un gîte ou Gisement potentiel et autorisations requises et Les coûts estimatifs s’y
rapportant, accompagné de prévisions des dépenses à effectuer annuellement ;

L'établissement d’un plan relatif à La commercialisation des Produits, comprenant Les
points de vente envisagés, les clients, les conditions de vente et Les prix ;

un planning de l’Exploitation minière ;

l'évaluation économique du projet, y compris Les prévisions financières des comptes
d'Exploitation et bilans, calculs d’indicateurs économiques (tels que Le taux de
rentabilité interne (TRI), taux de retour (TR), valeur annuelle nette (VAN), délai de
récupération, le bénéfice, le bilan en devises du projet) et analyse de la sensibilité ;

les conclusions et recommandations quant à la faisabilité économique et le calendrier
arrêté pour la mise en route de La production commerciale, en tenant compte des points
a) à g) ci-dessus ;

l'évaluation et Les modalités de prise en charge des frais afférents à La sécurité des
installations et des populations dans Les limites des zones de protection ;

toutes autres informations que la Partie établissant ladite faisabilité estimerait utile pour
amener toute institution bancaire ou financière à s'engager à prêter les fonds
nécessaires à l'Exploitation du Gisement.
Page 40 sur 40

ANNEXE E

POUVOIR DE SIGNATURE

RANDGOLD RESOURCES LIMITED

(the Company”)

RESOLUTION OF THE BOARD OF DIRECTORS
PASSED ON 30 AUGUST 2007

SIGNATURE OF THE MINING CONVENTIONS

In accordance with the allocation of permits by various West African govenments to the
Company, it is proposed that management be authorised to formalise the arrangements with the
Government by concluding and signing the necessary conventions. It is

RESOLVED THAT

1 The company be authorised to conclude the necessary conventions in respect of newly
acquired permits with various West African Govemments.

2 DENNIS MARK BRISTOW, GRAHAM PATRICK SHUTTLEWORTH and
MAHAMADOU SAMAKE and in their capacities as chief executive officer, financial
director and general manager respectively be and they are hereby authorised to sign such
conventions for and on behalf of the company.

Certified a true copy

da Ju

D 3 HADDON
Group Company Secretary

RGRRE:

07 012Signature of Convention
